In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-18-00355-CV


                             BEVERLY ELLIS, APPELLANT

                                             V.

                               BRENDA LUNA, APPELLEE

                           On Appeal from the 78th District Court
                                   Wichita County, Texas
             Trial Court No. 188,778-B, Honorable W. Bernard Fudge, Presiding

                                    February 13, 2019

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Appellant Beverly Ellis, proceeding pro se, filed a notice of appeal from the district

court’s judgment affirming the justice court’s judgment of eviction. We dismiss the appeal

for want of prosecution.

       Ellis’s brief was due on January 9, 2019, but was not filed. By letter dated January

22, 2019, this court notified Ellis that the appeal would be dismissed for want of

prosecution if her brief was not received by February 1. To date, we have not received a

brief or a motion to extend the deadline for filing same.
       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                         Per Curiam




                                        2